Name: Commission Regulation (EC) No 2382/94 of 30 September 1994 adopting derogatory arrangements in the beef and veal sector as a result of the outbreak of foot-and- mouth disease in Greece
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  agricultural activity;  animal product
 Date Published: nan

 No L 255/88 Official Journal of the European Communities 1 . 10 . 94 COMMISSION REGULATION (EC) No 2382/94 of 30 September 1994 adopting derogatory arrangements in the beef and veal sector as a result of the outbreak of foot-and-mouth disease in Greece Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 23 thereof, Whereas the second indent, of Article 6 (4) of Commis ­ sion Regulation (EC) No 3409/93 of 13 December 1993 introducing management measures for imports of certain bovine animals for 1994 (3), as amended by Regulation (EC) No 457/94 (4), provides for the issue of a certain number of import licences between 1 8 April and 30 June 1994 ; whereas the import licences in respect for young male bovine animals which may be imported for the third quarter of 1994 pursuant to Commission Regulation (EC) No 1373/94 (*), are issued on the 30th day of those quarters in accordance with Article 15 (5) (a) of Commis ­ sion Regulation (EEC) No 2377/80 (% as last amended by Regulation (EC) No 1084/94 f) ; Whereas the term of validity of the licences referred to above is limited to 90 days ; whereas in the light of the situation as regards imports resulting from the outbreak of foot-and-mouth disease in Greece, the term of validity of the said licences should be suitably extended ; HAS ADOPTED THIS REGULATION : Article 1 1 . The term of validity of the licences issued in Greece for the third quarter of 1994 in accordance with the second indent of Article 6 (4) of Regulation (EC) No 3409/93 and Article 15 (5) (a) of Regulation (EC) No 3409/93 and Article 15 (5) (a) of Regulation (EEC) No 2377/80, shall be extended until 31 December 1994 at the request of the operator in question . 2. The request referred to in paragraph 1 must be accompanied by the original of the licence concerned. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. (3) OJ No L 310, 14. 12. 1993 , p. 22. (4) OJ No L 57, 1 . 3 . 1994, p. 51 . 0 OJ No L 151 , 17. 6. 1994, p. 8 . (6) OJ No L 241 , 13 . 9 . 1980, p. 5 . 0 OJ No L 120, 11 . 5. 1994, p. 30.